DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 02/13/2021.
Claims 2-9 are pending of which claims 2 is an independent claim, and claims 1, 10-17 are canceled.
IDS filed on 12/15/2020, 12/22/2020, and 03/04/2021 is considered.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160286471 to Zisimopoulos (hereinafter “Zisimopoulos“) in view of US. US. Pub. 20180098370  to Bangolae (hereinafter “Bangolae”) 

Regarding claim 2: Zisimopoulos discloses a relay selection apparatus, applicable to a remote terminal, the apparatus comprising:  the relay discovery information including a first identifier (ID)  of the relay equipment and a second identifier (ID)  of the serving cell  of the relay equipment (Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID); and a processor configured to measure sidelink channel quality for the relay equipment (Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3).

However, Zisimopoulos does not explicitly teach a transmitter configured to transmit request information to a relay terminal for unicast traffic communication with a serving cell of the relay terminal; and, a receiver configured to receive relay discovery information transmitted by relay equipment. However, Bangolae in the same or similar field of endeavor teaches a transmitter configured to transmit request information to a relay terminal for unicast traffic communication with a serving cell of the relay terminal(Bangolae, see paragraph [0036], a relay UE may relay unicast traffic in both uplink (UL) and downlink (DL), i.e., a relay UE may forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE, and used to enhance coverage to UEs that are outside the network); and, a receiver configured to receive relay discovery information transmitted by relay equipment (Bangolae, see paragraph [0038], a relay UE can initiate a relay discovery and selection procedure in order to connect with the remote UE, the three cardinal rules that apply to a relay UE and non-relay UE are: to be a relay device, the base station allows the UE to be one, a relay UE may act as a relay only when its network connection channel quality is above a defined threshold, and the remote UE ( non-relay UE) may only perform a relay selection procedure when its network connection channel quality is below a defined threshold. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow a retransmission of the relay discovery periodicity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increase the reliability of a discovery message (Bangolae; [0081]).

Regarding claim 3: Zisimopoulos discloses the apparatus according to claim 2, wherein the processor is further configured to: select relay equipment as relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for the discovered relay equipment(Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3); and transmit relay information of the selected relay equipment to an eNB wherein the relay information comprises the second ID of the selected relay equipment(Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID, and the second ID of the selected equipment is the cell ID or PLMN ID).  
.  
Regarding claim 4: Zisimopoulos discloses the apparatus according to claim 2, wherein the processor is further configured to: transmit the relay information of the relay equipment to [[the]] an eNB; wherein the relay information comprises the first ID, the second ID(Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID). 

However, Zisimopoulos does not explicitly teach a measurement result; and determine relay equipment selected by the eNB for the remote terminal as the relay equipment of the remote terminal. However, Bangolae in the same or similar field of endeavor teaches a measurement result; and determine relay equipment selected by the eNB for the remote terminal as the relay equipment of the remote terminal (Bangolae, see paragraph[0060],  a eNodeB receives the sidelink UE information message with the relay UE's interest in acting as a relay, and then the eNodeB makes a final determination on whether the relay UE  should enable its relay functionality based on quality measurement results, and if the eNodeB determines that the relay UE is to act as a relay, the eNodeB can communicate a relay initiation and configuration message to the relay UE, and the relay initiation and configuration message can be dedicated signaling that is specific to the relay UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow a retransmission of the relay discovery periodicity.  Such combination would have been obvious to combine as both references  (Bangolae; [0081]).

Regarding claim 5: Zisimopoulos discloses the apparatus according to claim 2, wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for the relay equipment (Zisimopoulos,  see paragraph [0061], FIG. 3, quality measurements performed by the relay equipment is set in the discovery message as shown in FIG. 3; and transmit relay information of the relay equipment selected by the processor to [[the]] an eNB via the serving relay(Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3); wherein[[,]] the relay information comprises [[an]] the second ID of the selected relay equipment (Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID, and the second ID of the selected equipment is the cell ID or PLMN ID).  

Regarding claim 6: Zisimopoulos discloses the apparatus according to claim 2, wherein the processor is further configured to[[:]] measure sidelink channel quality for all discovered relay equipment(Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3)
.  
Regarding claim 7: Zisimopoulos discloses the apparatus according to claim 6, wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for all discovered relay equipment(Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3); and transmit relay information of the selected relay equipment to [[the]] n eNB.[[;]] wherein[[,]] the relay information comprises the first ID and the second ID of the selected relay equipment (Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID).  

Regarding claim 8: Zisimopoulos discloses the apparatus according to claim 6, wherein the processor is further configured to: transmit the relay information of the relay equipment to an eNB, wherein the relay information comprises second IDs of the discovered relay equipment, a measurement result of the relay equipment and the first IDs of the serving cells of the relay equipment; and determine relay equipment selected by the eNB for the remote terminal as the relay equipment of the remote terminal (Zisimopoulos, see paragraph[0060], FIG. 3, a relay offer message is broadcast to eNB and remote UEs,  a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID, and the second ID of the selected equipment is the cell ID or PLMN ID and the first ID of the serving cell of the selected equipment is relay ID, please see FIG. 3 for more information ).  

Regarding claim 9: Zisimopoulos discloses the apparatus according to claim 6, wherein the processor is further configured to: select relay equipment as the relay equipment of the remote terminal based on a measurement result of the sidelink channel quality for all discovered relay equipment(Zisimopoulos, , see paragraph [0061], FIG. 3, a relay radio layer conditions may include a relay-to-network RSRP, a relay-to-network RSRQ, a system bandwidth indicator, and RSRP and RSEQ are associated with the quality of the sidelink and transmitted with the discovery message of shown in FIG. 3); and transmit relay information of the selected relay equipment to a serving relay of the remote terminal, and transmit the relay information of the selected relay equipment to [[the]] an eNB via the serving relay, the relay information comprising [[an]] the second ID of the selected relay equipment and the first ID of the serving cell of the selected relay equipment (Zisimopoulos, see paragraph[0060], FIG. 3 a discovery message or a relay offer messages and may include, for example, a Prose Relay UE ID, a PLMN ID, relay connectivity information, relay status information, or an indicator of service continuity support, where the Prose Relay UE ID  may be a link layer identifier used for direct communication, and may be associated with a packet data network (PDN) connection the Prose relay candidate has established, the PLMN ID  may identify the PLMN to which radio frequencies used on a communication link established with a UE belong, the PLMN ID 335 may be configured by the Prose relay candidate's HPLMN. Note: PLMN ID is cell ID or the second ID and relay ID is the relay UE ID or the first ID, and the second ID of the selected equipment is the cell ID or PLMN ID and the first ID of the serving cell of the selected equipment is relay ID, please see FIG. 3 for more information ).  

Response to Arguments
Applicant's arguments filed  02/13/2021 have been fully considered but they are not persuasive. See below:

 
 
Applicant argues that the sidelink discovery configuration IE can include various measurement thresholds, which can be used by the remote UE to perform a relay discovery procedure, for example, the remote UE can compare its own measurements (e.g., RSRP or RSRQ measurements) to the measurement threshold, and based on the comparison, the remote UE can perform the relay discovery procedure and further relay communication. In other words, if a link quality between the remote UE and an eNodeB is less than a defined threshold, the remote UE can initiate the relay discovery procedure in order to identify a given UE to act as a relay between the eNodeB and the remote UE. The 

Examiner respectfully disagrees with applicant, quality measurement with the relay discovery message is sent to all remote UE as information for the remote UE to decide whether to choose the relay UE as its relay node.


Applicant argues that Bangolae, it can be seen that paragraph [0100] of Bangolae does not disclose that the relay discovery information includes a first ID of the relay equipment and a second ID of a serving cell of the relay equipment. Thus, Bangolae fails to disclose at least the claim 2 feature of: "receive relay discovery information transmitted by relay equipment, the relay discovery information including a first identifier (ID) of the relay equipment and a second identifier (ID) of the serving cell of the relay equipment." 

Examiner respectfully disagrees with the above statement, identifier IDs basic important information if a remote UE chooses the relay UE that sent the discovery information, without an ID of the relay UE and the base station, the UE is not able to choose the remote UE; the base station ID is 

 
Examiner respectfully would like to indicate that rejection made by the previous office action is correct.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477